PER CURIAM:
The evidence ~nd the report thereon lresented to us are both very voluminous, and there it no occasion for an extended review of either; but justice to the pers.on accused requires that a brief statement of the matter be placed on record by us.
The charges made against Mr. Griffith were, that he was retained by Mr. Dunn to commence an action against an insurance company upon a ~olicy of insurance, the claim for loss upon which bad been assigned to Dunn; that after being so retained Mt. Griffith accepted a retainer ai~d appeared for the insurance company, and thereafter, without the knowledge of Dunn, settled the action that had been commenced upon the policy, and received upofl such settlement two checks amounting to $848.46, payable to the order of Dunn; that Dunn never indorsed said cheeks; that Griffith did indorse them, collected the money upon them, and refused to pay the same over to Dunn.
This settlement lie charges to have been made in 1891.
The facts, as shown by the evidence and reported by the referee, are that Mr. Griffith was never retained by Mr. Dunn; that the action npon the policy of insurance referred to by Dunn was tried in 1893, neatly two years after the alleged settlement; it waS hotly contested, and the in~ui~ance company was successful. Mr. Gri~th conducted the trial for the insurance company.
Mr. Dunn was not a party to the rQcord in that action, but the *373same was prosecuted in the name of one Susie , Van Debogart as plaintiff, and after the trial of the action Dunn charged one of the plaintiff’s attorneys in such action with having received and cashed the same checks that he now charges Mr. Griffith with having received and cashed; that attorney died some two or three years ago, and shortly thereafter Dunn commenced making these charges against Mr. Griffith, which finally ended in his making this application to the court.
The evidence shows conclusively that the insurance company never settled the claim, in question; that it never paid anything thereon, except .for the services of counsel in defending the action brought against it; that it never issued any checks or check payable to the order of Dunn in payment of said claim or for any other purpose.
In short, the charges are absolutely and utterly without any foundation, not only not having the support of a scintilla of evidence, but being utterly refuted by all the evidence in the case. .
We feel that the process of the court has been abused for the pur-. pose of smirching the reputation and humiliating a member of the bar.
If the court had the power it would be a peculiarly proper case to exercise it for the purpose of punishing the person who has thus abused its process; but the power of the court in this case to punish as for a contempt is so doubtful that we feel constrained not to attempt its exercise.
We do not know of anything the court can do or say to mitigate the cruelty of the charges against an honorable member of the profession, except to place upon record this expression of our views, further adding that the most charitable view to take of the matter, and one which has much support in the evidence, is that the charges arise out of the delusions of an unbalanced mind.
The report of the referee is confirmed and the charges dismissed.
All concurred.
Report of referee confirmed and charges dismissed.